DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This communication is in response to
Application claim amendments filed on 12/30/2020. 

The amendments filed on 12/30/2020 have been entered.
The claims amendments overcome the USC 112(b) and USC 103 rejections previously set forth in the Office Action mailed on 10/01/2020.
Claim 34 is interpreted under USC 112(f), where the specification of the instant application discloses the structures and the associated functions as set forth in the Office Action mailed on 10/01/2020.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.



Allowable Subject Matter
Above Claims 1, 5-6, 10-12, 16-17, 21-23, 27-28, 32-37 are allowed.
The following is a statement of reasons for indication of allowable subject matter.
Cited and relevant prior art of record:
Bin et. al. (US 20070157309 A1),
Hawkes et. al. (US 20030039361 A1), 
Moskowitz (US 20150052348 A1), and
Mustafa (US 8141127 B1)
Bin teaches a method for secure communication, generating a security parameters index (SPI) based on a parameters that includes a root key and a source IP address. Hawkes disclose SPI equation/formula governing the generation of SPIs, where SPI is a function of an access key identifier and a random number. Moskowitz teaches generating SPIs in terms of session ID and randomly generated bit string. Mustafa discloses computing SPIs, where SPIs may be computed based on the content of the data, Mustafa further disclosed that the SPIs can be derived by a formula.
While Bin-Hawkes-Moskowitz-Mustafa discloses the aforementioned concepts, however, none of the above prior arts, individually or in combination, discloses all the limitations in the manner recited in the independent claims. Specifically, none of the above prior art discloses deriving independently SPIs based on the specific parameters recited in the claim: (1) a source endpoint ID number corresponding to the first endpoint, (2) a key policy number corresponding to a key policy assigned to the first endpoint for generating an encryption key for establishing a secured communication channel, (3) a shift factor that changes in response to each restart of the first endpoint, (4) a maximum in conjunction with the remaining limitations of the independent claims render the above independent claims allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASSAM A NOAMAN whose telephone number is (571)272-2705.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASSAM A NOAMAN/Examiner, Art Unit 2497                                                                                                                                                                                                        /ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497